Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/21/2022 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear what the limitation “configured to an instrument for sterilization” is attempting to describe.
Claim 3 recites the limitation "the indicator lights" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 8, it is not clear whether the power recited is optical power of (the UV light from) the at least one light source or power requirement for the at least one light source.
In Claims 9-10 and 13-15, it is not clear what additional structural features are being set forth as limitations appear to be directed to capability/intended use/process type limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braden (20150290347).
As to Claim 1, Braden (‘347) discloses a sterilization device (100) comprising: 
a body (110) comprising at least one indicator light (see entire document, particularly p. 5 [0055] – last 7 lines), a power source (162), and at least one light source (120) (see Figures 1-9); and 
an adapter (130); 
wherein the adapter (130) is a body or shell configured to an instrument (111, 113) for sterilization.
As to Claims 9-10, the adapter (130) of Braden (‘347) is capable of being sterile and capable of being disposable
As to Claim 11, the adapter (130) of Braden (‘347) is an instrument shell (see entire document, particularly Figure 1).
As to Claim 12, Braden (‘347) discloses that the sterilization device (100) further comprises a switch (164) to activate the sterilization device (100) (see entire document, particularly p. 3 [0042] – lines 14-16, p. 4 [0048]).
As to Claims 13-15, no patentable weight has been given to these limitations as the subject matter is directed to a process steps for a sterilization process. In addition, sterilization in the sterilization device (100) of Braden (‘347) is capable of being/occurring in less than about 10 minutes or 10 seconds and microbial reduction being a 7-log microbial reduction.

Claim(s) 1, 4, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burapachaisri (20170232123).
As to Claim 1, Burapachaisri (‘123) discloses a sterilization device (100) comprising: 
a body (101) comprising at least one indicator light (i.e. alert component - see entire document, particularly p. 7 [0058]), a power source (see entire document, particularly p. 5 [0046] – lines 4-6, p. 7 [0058] – 3rd – 4th lines from the bottom), and at least one light source (119) (see entire document, particularly p. 3 [0026] – 4th – 7th lines from the bottom and [0031] – last 3 lines); and 
an adapter (103); 
wherein the adapter (103) is a body or shell configured to an instrument (111, 113) for sterilization.
As to Claim 4, Burapachaisri (‘123) discloses that the at least one light source (107, 119) (see entire document, particularly p. 3 [0026] – 4th – 7th lines from the bottom) is a light emitting diode (see entire document, particularly p. 6 [0054] and [0056]).
As to Claim 6, Burapachaisri (‘123) discloses that the at least one light source (107, 119) emits ultraviolet C light (see entire document, particularly p. 3 [0030] – last 3 lines).
As to Claims 9-10, the adapter (103) of Burapachaisri (‘123) is capable of being sterile and capable of being disposable
As to Claim 11, the adapter (103) of Burapachaisri (‘123) is an instrument shell (see entire document, particularly Figure 1).
As to Claim 12, Burapachaisri (‘123) discloses that the sterilization device (100) further comprises a switch, at least one or more sensors, or a multi-sensor to activate the sterilization device (100) (see entire document, particularly p. 6 [0054] – lines 1-7).
As to Claims 13-15, no patentable weight has been given to these limitations as the subject matter is directed to a process steps for a sterilization process. In addition, sterilization in the sterilization device (100) of Burapachaisri (‘123) is capable of being/occurring in less than about 10 minutes or 10 seconds and microbial reduction being a 7-log microbial reduction (see entire document, particularly p. 3 [0030] – last 3 lines).

Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaney (20190201563).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to Claim 1, Swaney (‘563) discloses a sterilization device (100) comprising: 
a body (102) comprising at least one indicator light (110), a power source (112), and at least one light source (120); and 
an adapter (104); 
wherein the adapter (104) is a body or shell configured to an instrument (106; 126) for sterilization.
As to Claim 2, Swaney (‘563) discloses that the power source (112) has at least about 3 volts (see entire document, particularly pp. 3-4 [0052], p. 4 [0053]).
As to Claim 3, Swaney (‘563) discloses that the at least one indicator light (110) turns green after the instrument is sterilized (see entire document, particularly p. 3 [0047] and [0049] – lines 3-4).
As to Claim 4, Swaney (‘563) discloses that the at least one light source (120) is a light emitting diode (see entire document, particularly p. 4 [0061] – line 4).
As to Claim 6, Swaney (‘563) discloses that the at least one light source (120) emits ultraviolet C light (see entire document, particularly p. 4 [0061] – last 2 line and [0063]).
As to Claim 7, Swaney (‘563) discloses that the at least one light source (120) has a wavelength of about 275 nm (see entire document, particularly pp. 4-5 [0065] – last 2 lines and 5th line from the bottom).
As to Claim 8, Swaney (‘563) discloses that the at least one light source (120) has a power of about 30 mW (see entire document, particularly p. 5 [0072], pp. 5-6 [0074] – line 7).
As to Claim 9, the adapter (104) of Swaney (‘563) is capable of being sterile (see entire document, particularly p. 3 [0042] – lines 1-2).
As to Claim 10, the adapter (104) of Swaney (‘563) is capable of being disposable (see entire document, particularly p. 3 [0042] – lines 3-4).
As to Claim 11, the adapter (104) of Swaney (‘563) is an instrument shell (see entire document, particularly p. 3 [0042]-[0043]).
As to Claim 12, Swaney (‘563) discloses that the sterilization device (100) further comprises a switch (108), at least one or more sensors, or a multi-sensor to activate the sterilization device (100) (see entire document, particularly p. 3 [0045] and [0046] – lines 5-end).
As to Claims 13-15, no patentable weight has been given to these limitations as the subject matter is directed to a process steps for a sterilization process. In addition, sterilization in the sterilization device (100) of Swaney (‘563) is capable of being/occurring in less than about 10 minutes or 10 seconds (see entire document, particularly p. 2 [0033]-[0034] and [0036], p. 5 [0068]-[0070]) and microbial reduction being a 7-log microbial reduction (see entire document, particularly p. 2 [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Braden (20150290347) or Burapachaisri (20170232123) as applied to claim 1 above, and further in view of Kermode (WO2015157662).
Braden (‘347) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Burapachaisri (‘123) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
	Neither Braden (‘347) nor Burapachaisri (‘123) appears to specifically teach that the power source is at least 3 volts or that the indicator light turns green after the instrument is sterilized.
As to Claims 2-3 and 7, it was known in the art before the effective filing date of the claimed invention to provide a power source that is at least 3 volts and an indicator light that turns green in a sterilization device for irradiation of an instrument. Kermode (‘662) discloses a sterilization device (200; 300) comprised of a body/adapter (202; 302) configured to an instrument for sterilization/is an instrument shell (see entire document, particularly Figures 2-3, pp. 6-7 [0037]) at least one indicator light that turns green after an instrument is sterilized (see entire document, particularly p. 14-15 [0066] – particularly lines 33-34 on p. 14), a power source (214; 314) of at least 3 volts (see entire document, particularly p. 8 [0040]) and at least one light source (216; 316) having a wavelength of about 275 nm (see entire document, particularly p. 7 [0038] – lines 5-6), and a switch (210) in order to emit light in the desired wavelength for irradiation of an instrument/object for sterilization so as to reduce sterilization time as well as power requirement (see entire document, particularly p. 1 [0002], p. 2 [0008], p. 6 [0035]-[0036]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a laser emitting diode as the at least one light source in the sterilization device of Braden or Burapachaisri or Swaney in order to provide light in one or more desired wavelengths so as to allow a relatively short irradiation time as well as significant reduction in power supply requirements as shown by Kermode.
As to Claim 8, while Kermode (‘662) discloses power of the at least one light source comprised of two UV LEDs (see entire document, particularly p.  [0038] – lines 8-9 and 13-17), neither Braden (‘347) or Burapachaisri (‘123) or Kermode (‘662) appears to specifically teach that the at least one light source has a power of about 30 mW. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any power level such as about 30 mW for the at least one light source  in the sterilization device of Braden or Burapachaisri as modified by Kermode in order to ensure adequate power to effect sterilization. Only the expected results would be attained.
Thus, Claims 2-3 and 7-8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Braden (‘347) or Burapachaisri (‘123), and Kermode (‘662).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braden (20150290347) or Burapachaisri (20170232123) or Swaney (20190201563) as applied to claim 1 above, and further in view of Haytman (20110085936).
Braden (‘347) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Burapachaisri (‘123) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Swaney (‘563) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
None of Braden (‘347), Burapachaisri (‘123), and Swaney (‘563) appear to specifically teach that the at least one light source is a laser emitting diode.
It was known in the art before the effective filing date of the claimed invention to provide a laser emitting diode as a light source in a sterilization device for irradiation of an instrument. Haytman (‘936) discloses a device comprised of at least one light source in the form of a laser emitting diode (501; 502; 503) in order to emit light in the desired wavelength for irradiation of an instrument so as to provide a relatively short irradiation time as well as allow significant reduction in the power supply requirements (see entire document, particularly Abstract – lines 9-11, p. 3 [0045] and [0047], p. 4 [0050], [0052], and [0056]-[0057], p. 5 [0059]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a laser emitting diode as the at least one light source in the sterilization device of Braden or Burapachaisri or Swaney in order to provide light in one or more desired wavelengths so as to allow a relatively short irradiation time as well as significant reduction in power supply requirements as shown by Haytman.
Thus, Claim 5 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Braden (‘347) or Burapachaisri (‘123) or Swaney (‘563), and Haytman (‘936).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Braden (20150290347) or Burapachaisri (20170232123).
Braden (‘347) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Burapachaisri (‘123) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
While neither Braden (‘347) nor Burapachaisri (‘123) appears to specifically teach that the at least one light source has a power of about 30 mW, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any power level such as about 30 mW for the at least one light source in the sterilization device of Braden or Burapachaisri in order to ensure adequate power to effect sterilization. Only the expected results would be attained.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/804,585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a battery is a power source and a cap is a type of a body or shell.
This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17/429,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a battery is a power source and a cap is a type of a body or shell.
This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over claim 1-6, 8-12, and 14 of copending Application No. 17/429,916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a battery is a power source and a cap is a type of a body or shell.
This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,610,609. Although the claims at issue are not identical, they are not patentably distinct from each other because a battery is a power source and a cap is a type of a body or shell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20030017073, 20090314956, 20130045133, 20130336839, 20140305470, 20170165386, 20170232123, 20190381202, WO2014021921, JP3459831.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799